GOLDTHWAITE, J.
So far as we can determine, from what appears in the transcript sent here, the sheriff seems to have considered the process of garnisheeing a debtor of the defendant in execution, as a necessary part of his duty; for the summons is issued by him, and does not apperr to be supported by any affidavit. This is entirely unwarranted by any statute, for although many enactments authorise garnishee process after judgment, or after the return of nulla bona to an execution, yet all require an affidavit to be made, and the writ of garnishment seems necessary to be issued by the clerk. [Clay’s Digest, 259.] The garnishee process then, is irregular, and this would be sufficient in itself to avoid the judgment, but in addition to this, there was neither service of the sci.fa. or the return of twonihils.
Let the judgment be reversed.